        Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
________________________________________________________________________

KIRAN VUPPALA,                                            CASE NO: 1:19-cv-03305

        Plaintiff,

vs.                                                       COMPLAINT

PAPATZUL LLC, a New York limited
liability company, d/b/a PAPATZUL
MEXICAN RESTAURANT BAR, and
GHERAB HARSALAH, an individual,

      Defendants.
_______________________________/

        Plaintiff, KIRAN VUPPALA (hereinafter the “Plaintiff”), through his undersigned

counsel, hereby files this Complaint and sues PAPATZUL LLC, a New York limited

liability company, d/b/a PAPATZUL MEXICAN RESTAURANT BAR, and GHERAB

HARSALAH, an individual, (hereinafter, collectively, the “Defendants”), for injunctive

relief, attorney’s fees and costs (including, but not limited to, court costs and expert fees)

pursuant to 42 U.S.C. §12181, et. seq., of the AMERICANS WITH DISABILITIES ACT

(“ADA”), the NEW YORK CITY HUMAN RIGHTS LAW ("NYCHRL"), and the NEW

YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and alleges:

                             JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of

the Americans With Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as

the “ADA”). This Court is vested with original jurisdiction under 28 U.S.C. §1331 and

§343.

        2.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b)

in that all events giving rise to this lawsuit occurred in New York.

                                              1
       Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 2 of 14



        3.         The remedies provided by the New York State Human Rights Law are not

exclusive and state administrative remedies need not be exhausted in connection with suits

brought under the Federal Civil Rights Act.

        4.         At the time of Plaintiff’s visit to PAPATZUL MEXICAN RESTAURANT

BAR, prior to instituting the instant action, KIRAN VUPPALA (hereinafter referred to as

“Plaintiff”), suffered from what constitutes a “qualified disability” under the Americans

With Disability Act of 1990, as he is a paraplegic and uses a wheelchair for mobility. The

Plaintiff personally visited Defendants’ Property, but was denied full and equal access to,

and full and equal enjoyment of, the facilities at Defendants’ Property, which is the subject

of this lawsuit.

        5.         The Defendants, PAPATZUL LLC, a New York limited liability company,

d/b/a PAPATZUL MEXICAN RESTAURANT BAR, and GHERAB HARSALAH, an

individual, are authorized to conduct, and are conducting business within the State of New

York. Upon information and belief PAPATZUL LLC, is the lessee and/or operator of the

real property (hereinafter and heretofore referred to collectively as “Defendants’ Property”),

and the owner of the improvements where the Subject Facility is located which is the subject

of this action, the facility commonly referred to as PAPATZUL MEXICAN

RESTAURANT BAR, (hereinafter the “Subject Facility”) located at 55 Grand Street, New

York, New York (hereinafter and heretofore referred to collectively as “Defendants’

Property”), which also maintains and controls the Subject Facility. Upon information and

belief GHERAB HARSALAH, an individual, is the owner, lessor and/or operator of the

real property where the Subject Facility is located which is the subject of this action, the

facility commonly referred to as PAPATZUL MEXICAN RESTAURANT BAR, located at




                                              2
        Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 3 of 14



55 Grand Street, New York, New York (hereinafter and heretofore referred to collectively

as “Defendants’ Property”), which also maintains and controls the Subject Facility.

        6.    All events giving rise to this lawsuit occurred in the City of New York, State

of New York. Venue is proper in this Court as the premises is located in the State of New

York.

  COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        7.    On or about July 26, 1990, Congress enacted the Americans With

Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq.         Commercial enterprises were

provided one and a half years from enactment of the statute to implement its requirements.

The effective date of the Title III of the ADA was January 26, 1992. 42 U.S.C. §12181; 20

C.F.R. §36.508(a).

        8.    Congress found, among other things, that:

              (i)     some 43,000,000 Americans have one or more physical or
              mental disabilities, and this number shall increase as the population
              continues to grow older;

              (ii)    historically, society has tended to isolate and segregate
              individuals with disabilities, and, despite some improvements, such
              forms of discrimination against disabled individuals continue to be
              a pervasive social problem, requiring serious attention;

              (iii)     discrimination against disabled individuals persists in such
              critical areas as employment, housing, public accommodations,
              transportation, communication, recreation, institutionalization,
              health services, voting and access to public services and public
              facilities;

              (iv)      individuals with disabilities continually suffer forms of
              discrimination, including outright intentional exclusion, the
              discriminatory effects of architectural, transportation, and
              communication barriers, failure to make modifications to existing
              facilities and practices. Exclusionary qualification standards and
              criteria, segregation, and regulation to lesser services, programs,
              benefits, or other opportunities; and,

              (v)      the continuing existence of unfair and unnecessary
                                            3
       Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 4 of 14



               discrimination and prejudice denies people with disabilities the
               opportunity to compete on an equal basis and to pursue those
               opportunities for which our country is justifiably famous, and costs
               the United States billions of dollars in unnecessary expenses
               resulting from dependency and non-productivity.

               42 U.S.C. §12101(a)(1)-(3), (5) and (9).

       9.      Congress explicitly stated that the purpose of the ADA was to:

               (i)    provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

               (ii)   provide clear, strong, consistent, enforceable standards
               addressing discrimination against individuals with disabilities; and,

               (iii) invoke the sweep of congressional authority, including the
               power to enforce the fourteenth amendment and to regulate
               commerce, in order to address the major areas of discrimination
               faced on a daily by people with disabilities.

               42 U.S.C. §12101(b)(1)(2) and (4).

       10.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility

is a place of public accommodation in that it is an establishment which provides goods and

services to the public.

       11.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by

the ADA and which must be in compliance therewith.

       12.     The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations, and/or undergone substantial remodeling, repairs and/or

alterations, since January 26, 1990, and/or has sufficient income to make readily achievable

accessibility modifications.

       13.     Defendants have discriminated, and continue to discriminate, against the

Plaintiff, and others who are similarly situated, by denying full and equal access to, and full

and equal enjoyment of, goods, services, facilities, privileges, advantages and/or
                                              4
       Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 5 of 14



accommodations at Defendants’ Property, in derogation of 42 U.S.C. §12101, et. seq., and

as prohibited by 42 U.S.C. §12182, et. seq., and by failing to remove architectural barriers

pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

        14.         The Plaintiff has been unable to, and continues to be unable to, enjoy full

and equal safe access to, and the benefits of, all the accommodations and services offered

at Defendants’ Property. Prior to the filing of this lawsuit, Plaintiff personally visited

Defendants’ Property, with the intention of using Defendants’ facilities, but was denied

access to the Subject Property, and therefore suffered an injury in fact. In addition, Plaintiff

continues to desire to visit the Subject Property in the future, but continues to be injured in

that he is unable to and continues to be discriminated against due to the architectural barriers

which remain at Subject Property, all in violation of the ADA, and the New York State

Human Rights Law.

        15.         Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations to

implement the requirements of the ADA, known as the Americans with Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said

Department may obtain civil penalties of up to $110,000 for the first violation and $150,000

for any subsequent violation.

        16.         The Defendants’ Subject Facility is in violation of 42 U.S.C. §12181, et. seq.,

the ADA and 28 C.F.R. §36.302, et. seq., and is discriminating against the Plaintiff as a

result of inter alia, the following specific violations:

              (i)      Failure to provide an accessible entrance to the Subject Facility, due to

                       multiple steps at the exterior of the entrance, without an ADA-compliant




                                                  5
Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 6 of 14



           ramp, ADA-compliant directional signage and/or an ADA-compliant

           wheelchair lift, in violation of 28 C.F.R. Part 36, Section 4.14.

   (ii)    Failure to provide an accessible entrance to the Subject Facility, due to

           multiple steps at the interior of said entrance, without an ADA-compliant

           ramp, ADA-compliant directional signage and/or an ADA-compliant

           wheelchair lift, in violation of 28 C.F.R. Part 36, Section 4.14.

   (iii)   Failure to provide a safe and accessible means of egress from the Subject

           Facility, in violation of 28 C.F.R. Part 36, Section 4.3.10.

   (iv)    The bar in the Subject Facility is higher than 34 inches above the finished

           floor, in violation of the requirements of 28 C.F.R. Part 36, Section 5.2

           which requires a maximum height of the bar counter, or a 60-inch wide

           section of it, to be 34 inches above the finished floor.

   (v)     Failure to provide access to the rear dining area, in the Subject Facility,

           due to multiple steps leading to said area, without an ADA-compliant

           ramp, ADA-compliant directional signage and/or an ADA-compliant

           wheelchair lift, in violation of 28 C.F.R. Part 36, Section 4.14.

   (vi)    Failure to provide sufficient clear floor space/sufficient turning radius in

           the restroom, to provide safe adequate maneuverability space in the

           restroom, in violation of 28 C.F.R. Part 36, Section 4.2.

   (vii)   Failure to install the required rear grab bar in the restroom, around an

           accessible toilet, in accordance with 28 C.F.R. Part 36, Section 4.17.6.

   (viii) Failure to install the required side grab bar in the restroom, around an

           accessible toilet, in accordance with 28 C.F.R. Part 36, Section 4.17.6.




                                     6
Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 7 of 14



   (ix)    Failure to provide at least 17 inches depth clearance under the lavatory

           in the restroom, as required by 28 C.F.R. Part 36, Section 4.19.2.

   (x)     Failure to provide the required underside clearance of at least 29 inches

           above the finished floor to the bottom of the apron under the lavatory in

           the restroom, for accessibility in compliance with 28 C.F.R. Part 36,

           Section 4.1 and Section 4.19.2.

   (xi)    Failure to provide accessible faucet handles on the sinks in the restroom,

           that can be operable with one hand and shall not require tight grasping,

           pinching or twisting of the wrist as required by 28 C.F.R. Part 36, Section

           4.27.4.

   (xii)   Failure to provide access to the restroom, due to a narrow doorway at the

           restroom entrance, in violation of 28 C.F.R. Part 36, Section 4.3.3.

   (xiii) Failure to provide an electric hand dryer in the restroom, at an accessible

           height as required by 28 C.F.R Part 36.

   (xiv)   Failure to provide insulation on the exposed hot water and drain pipes

           under the lavatory in the restroom to prevent burns and scrapes, as

           required by 28 C.F. R. Part 36, Section 4.19.4.

   (xv)    Failure to provide an accessible locking mechanism on the door in the

           restroom, that can be operable with one hand and shall not require tight

           grasping, pinching or twisting of the wrist as required by 28 C.F.R. Part

           36, Section 4.27.4.

   (xvi)   Failure to provide a coat hook in the restroom, at an accessible height, as

           required by 28 C.F.R. Part 36, Section 4.1.




                                     7
       Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 8 of 14



              (xvii) Failure to provide an accessible flushing mechanism on the toilet in the

                      restroom, in violation of 28 C.F.R. Part 36, Section 4.16.5.

              (xviii) The pathway into the restroom is inaccessible due to a raised lip at the

                      restroom entrance, in violation of 28 C.F.R. Part 36, Sections 4.3.6.

                      and Section 4.3.8.

              (xix)   Failure to provide ADA-compliant signage at the restroom area, in

                      violation of 28 C.F.R. Part 36, Section 4.30.

              (xx)    The cash register at the bar is at an inaccessible height, in violation of 28

                      C.F.R. Part 36.

              (xxi)   Failure to provide coat hooks in the bar area, at an accessible height, as

                      required by 28 C.F.R. Part 36, Section 4.1.

              (xxii) Failure to provide a securely attached floor mat in the restroom area, in

                      violation of 28 C.F.R. Part 36, Section 4.5.3.

              (xxiii) Failure to a provide securely attached floor mats at the interior of the

                      entrance, in violation of 28 C.F.R. Part 36, Section 4.5.3.

              (xxiv) Failure to provide adequate directional and accurate informational

                      signage throughout the Subject Facility, as required by 28 C.F.R. Part 36,

                      Section 4.1.3(16).

              (xxv) Failure to provide signage, in the Subject Facility, addressing people with

                      disabilities telling them that accessible services are provided, as required

                      by 28 C.F.R. Part 36, Section 4.30.4.

       17.     Upon information and belief, there are other current violations of the ADA at

Defendants’ Property, and only once a full inspection is done can all said violations be

identified.

                                                 8
      Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 9 of 14



      18.    To date the architectural barriers, the removal of which is readily achievable,

and other violations of the ADA still exist and have not been remedied or altered in such a

way as to effectuate compliance with the provisions of the ADA.

      19.    Pursuant to the ADA, 42 U.S.C. §12101 et seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendants have

failed to comply with this mandate.

       20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

the Plaintiff’s injunctive relief; including an order to alter the Subject Facility to make it

independently accessible to, and useable by, individuals with disabilities to the extent

required by the ADA, and closing the Subject Facility until the requisite modifications are

completed.

COUNT II - VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

       21.   The New York City Human Rights Law provides:

               (a) It shall be an unlawful discriminatory practice for any person, being the
               owner, lessee, proprietor, manager, superintendent, agent or employee of
               any place or provider of public accommodation because of the actual or
               perceived … disability … of any person, directly or indirectly, to refuse,
               withhold from or deny to such person any of the accommodations,
               advantages, facilities or privileges thereof … to the effect that any of the
               accommodations, advantages, facilities and privileges of any such place or
               provider shall be refused, withheld from or denied to any person on account
               of … disability …

               NYC Admin. Code § 8-107(4)(a).

       22.   Defendants, PAPATZUL LLC, a New York limited liability company, d/b/a

PAPATZUL MEXICAN RESTAURANT BAR, and GHERAB HARSALAH, an

individual, are in violation of the New York City Human Rights Law by denying the




                                             9
      Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 10 of 14



Plaintiff full and safe access to all of the benefits, accommodations and services of the

Subject Facility.

        23.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 20

as if set forth in their entirety here.

 COUNT III - VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

        24.   The New York State Human Rights Law provides:

                (a) It shall be an unlawful discriminatory practice for any person, being the
                owner, lessee, proprietor, manager, superintendent, agent or employee of
                any place of public accommodation…. because of the … disability … of
                any person, directly or indirectly, to refuse, withhold from or deny to such
                person any of the accommodations, advantages, facilities or privileges
                thereof … to the effect that any of the accommodations, advantages,
                facilities and privileges of any such place shall be refused, withheld from
                or denied to any person on account of … disability …

                NYS Exec. Law § 296 (2)(a).

        25.   Defendants’ Property is a place of public accommodation as defined in the

New York State Human Rights Law.

        26.   The Defendants have further violated the New York State Human Rights Law

by being in violation of the rights provided under the ADA.

        27.   Defendants PAPATZUL LLC, a New York limited liability company, d/b/a

PAPATZUL MEXICAN RESTAURANT BAR, and GHERAB HARSALAH, an

individual, are in violation of the New York State Human Rights Law by denying the

Plaintiff full and safe access to all of the benefits, accommodations and services of the

Subject Facility.

        28.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 22

as if set forth in their entirety here.




                                              10
      Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 11 of 14



             COUNT IV - VIOLATION OF THE ADMINISTRATIVE CODE
                          OF THE CITY OF NEW YORK

           29.   The Defendants have subjected, and continues to subject, Plaintiff to disparate

treatment by directly and/or indirectly refusing, withholding, and denying the full

accommodations of the Subject Facility, and advantages, facilities and privileges of its place

of public accommodation, all because of disability, in violation of Administrative Code §

8-107(4).

           30.   The Defendants have discriminated against Plaintiff in violation of

Administrative Code of the City of New York, § 8-107(4), and Local Law 58 by maintaining

and/or creating an inaccessible place of public accommodation.

           31.   The Local Civil Rights Restoration Act of 2005 (the "Restoration Act"), also

known as Local Law 58, clarified the scope of the Administrative Code in relation to the

New York City's Human Rights Law. The Restoration Act confirmed the legislative intent

to abolish "parallelism" between the Administrative Code and the Federal and New York

State anti-discrimination laws by stating as follows:

           The provisions of this title shall be construed liberally for the
           accomplishment of the uniquely broad and remedial purposes thereof,
           regardless of whether federal or New York State civil and human rights laws,
           including those laws with provisions comparably-worded to provisions of
           this title, have been so construed.

Restoration Act § 7 amending Administrative Code § 8-130 (emphasis added).

           32.   The Administrative Code is to be construed broadly in favor of Plaintiff to the

fullest extent possible. Albunio v. City of New York, 2011 NY Slip Op 02480 (N.Y. Court

of Appeals, March 31, 2011).

           33.   As a direct and proximate result of the Defendants' unlawful discrimination, in

violation of Administrative Code of the City of New York, Plaintiff has suffered an injury

in fact.
                                                11
      Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 12 of 14



        34.   The Defendants' long-standing refusal and/or lack of effort to make the Subject

Facility fully accessible was egregious and undertaken with reckless disregard to Plaintiff's

rights under the Administrative Code.

        35.   By failing to comply with the law in effect for decades, the Defendants have

articulated to disabled persons, such as the Plaintiff, that they in effect are not welcome and

not desired as patrons of its place of public accommodation.

        36.   The Defendants unlawful discriminatory conduct constitutes willful and

wanton violations of the Administrative Code for which Plaintiff is entitled to an award of

punitive damages. Administrative Code § 8-502.

        37.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 27

as if set forth in their entirety here.

                                 ATTORNEYS’ FEES AND COSTS

        38.   The Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. The Plaintiff is entitled to have his reasonable attorneys’

fees, costs and expenses paid by the Defendants, pursuant to the ADA and the New York

City Human Rights Law.

        39.   Plaintiff prays for judgment pursuant to N.Y. Exec. Law § 297, including

compensatory damages contemplated by § 297(9).

                                          DAMAGES

        40.   The Plaintiff demands one thousand dollars ($1,000.00) in compensatory

damages based on Defendants' violation of the New York City Human Rights Law and the

New York State Human Rights Law, plus punitive damages pursuant to the Administrative

Code of the City of New York.




                                              12
      Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 13 of 14



                                      INJUNCTIVE RELIEF

        41.   Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

the Plaintiff’s injunctive relief; including an order to alter the Subject Facility to make it

readily accessible to, and useable by, individuals with disabilities to the extent required by the

ADA, the New York City Human Rights Law, and the New York State Human Rights Law

and closing the Subject Facility until the requisite modifications are completed.

        WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and

requests the following injunctive and declaratory relief:

        A.      The Court declare that the Subject Property and Subject Facility owned,

                operated, leased, controlled and/or administered by the Defendants are

                violative of the ADA, the New York City Human Rights Law, and of the

                New York State Human Rights Law;

        B.      The Court enter an Order requiring the Defendants to alter their facilities and

                amenities to make them accessible to and usable by individuals with

                disabilities to the full extent required by the Title III of the ADA and by

                NYCHRL, and the NYSHRL;

        C.      The Court enter an Order directing the Defendants to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities, for

                such reasonable time so as to allow the Defendants to undertake and

                complete corrective procedures to the Subject Facility;

        D.      The Court award reasonable attorney’s fees, all costs (including, but not

                limited to court costs and expert fees) and other expenses of suit, to the

                Plaintiff; and




                                               13
      Case 1:19-cv-03305-ER Document 1 Filed 04/12/19 Page 14 of 14



       E.      The Court award such other and further relief as it deems necessary, just and

               proper.

Dated: This 12th day of April, 2019.

                                             Respectfully submitted,

                                             By: /S/ B. Bradley Weitz           .
                                                B. Bradley Weitz, Esq. (BW 9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                E-mail: bbw@weitzfirm.com




                                            14
